Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Th instant invention is drawn to a  process for the preparation of a formaldehyde-free organic-inorganic microcapsule slurry comprising the steps of: 1) suspending in water inorganic particles consisting of non-chemically surface modified inorganic particles to form a water phase; 2) admixing at least one polyisocyanate with a hydrophobic active ingredient-containing oil to form an oil phase; and 3) adding the oil phase to the water phase and mixing them to form an oil-in-water Pickering emulsion under conditions allowing the formation of an inorganic-organic microcapsule slurry by interfacial polymerization; wherein the water phase is essentially free from formaldehyde; wherein the non-chemically surface modified inorganic particles have a particle size greater than 100 nm; wherein the process does not comprise adding chemically surface modified inorganic particles;  wherein no amine or polyamine is added at any stage of the process; and wherein no polyols, thiols, ureas, or urethanes are added at any stage of the process.
While prior art of record disclose processes  for the preparation of a formaldehyde-free organic-inorganic microcapsule slurry comprising the steps that are substantially identical to the claimed (see, for example, Univ Zhejiang), the prior art of record does not teach or fairly suggests a process for the preparation of a formaldehyde-free organic-inorganic microcapsule slurry in  which a polyol is not added at any stage of the process. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ